DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 11, 13, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wieck (US 6,973,330 B2) in view of Hagiwara et al. (US 8,130,787 B2).
	Regarding claim 1, Wieck (figures 1A and 1B) discloses a radio frequency module (100), comprising: a first transmission power amplifier (PA 116); a first reception low noise amplifier (LNA 150) and a module board on which the first transmission power amplifier and the first reception low noise amplifier are mounted, the module board includes a first principal surface (first side 100A) and a second principal surface (second side 100B) on opposite sides of the module board, the first transmission power amplifier is mounted on one of the first principal surface and the second principal surface (100A), and the first reception low noise amplifier is mounted on a remaining one of the first principal surface and the second principal surface (100B) (column 3, line 38 – column 5, line 6). Wieck does not explicitly disclose the first transmission power amplifier includes a plurality of amplifying elements that are cascaded, wherein the plurality of amplifying elements include a first amplifying element disposed most downstream of the plurality of amplifying elements, and a second amplifying element disposed upstream of the first amplifying element, and the first amplifying element is mounted on one of the first principal surface and the second principal surface. However, Hagiwara et al. (figures 1(a) and 1(b)) disclose a first transmission power amplifier (multistage power amplifier PA1) includes a plurality of amplifying elements that are cascaded, wherein the plurality of amplifying elements include a first amplifying element (the one next to LPF1) disposed most downstream of the plurality of amplifying elements, and a second amplifying element (the one next to BPF1) disposed upstream of the first amplifying element (column 11, lines 18-43). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the multistage power amplifier of Hagiwara et al. to the first transmission power amplifier on the first surface (100A) of Wieck to enhance performance and improve efficiency of the power amplifier.
	Regarding claim 6, Wieck and Hagiwara et al. disclose the radio frequency module according to claim 1 above. In addition, Wieck disclose the radio frequency module further comprising: a common terminal (duplexer 120); a first transmission input terminal (RFT3100 (110)); and a first reception output terminal (IFR3500 (154)), wherein the first transmission power amplifier is configured to amplify a transmission radio frequency signal input through the first transmission input terminal, and output the transmission radio frequency signal after amplification to the common terminal (column 3, line 38 – column 4, line 20), and the first reception low noise amplifier is configured to amplify a reception radio frequency signal that is input through the common terminal, and output the reception radio frequency signal after amplification to the first reception output terminal (column 4, line 21- column 5, line 6).
3. (Original) The radio frequency module according to claim 1, wherein in a plan view of the module board, a conductive member is physically disposed between the first amplifying element and the first reception low noise amplifier.
	Regarding claim 11, Wieck and Hagiwara et al. disclose the radio frequency module according to claim 1 above. In addition, Wieck disclose wherein the module board includes a first principal surface (100A) and a second principal surface (100B) on opposite sides of the module board. The combination of Wieck and Hagiwara et al. has the multistage power amplifier (PA1) of Hagiwara et al. adapted to the first transmission power amplifier of Wieck, the first amplifying element is mounted on one of the first principal surface and the second principal surface, and the second amplifying element is also mounted on the one of the first principal surface and the second principal surface (surface 100A in figure 1A of Wieck).
Regarding claim 13, Wieck (figures 1A and 1B) discloses a communication device, comprising: a radio frequency (RF) signal processing circuit (baseband processor modem MSM5100 (102)) configured to process radio frequency signals transmitted and received by an antenna (antenna is inherently included in order to transmit and receive RF signal from and to duplexer (120)); and a radio frequency module (100) configured to transfer the radio frequency signals between the antenna and the RF signal processing circuit, wherein radio frequency module include a first transmission power amplifier (PA 116); a first reception low noise amplifier (LNA 150) and a module board on which the first transmission power amplifier and the first reception low noise amplifier are mounted, the module board includes a first principal surface (first side 100A) and a second principal surface (second side 100B) on opposite sides of the module board, the first transmission power amplifier is mounted on one of the first principal surface and the second principal surface (100A), and the first reception low noise amplifier is mounted on a remaining one of the first principal surface and the second principal surface (100B) (column 3, line 38 – column 5, line 6). Wieck does not explicitly disclose the first transmission power amplifier includes a plurality of amplifying elements that are cascaded, wherein the plurality of amplifying elements include a first amplifying element disposed most downstream of the plurality of amplifying elements, and a second amplifying element disposed upstream of the first amplifying element, and the first amplifying element is mounted on one of the first principal surface and the second principal surface. However, Hagiwara et al. (figures 1(a) and 1(b)) disclose a first transmission power amplifier (multistage power amplifier PA1) includes a plurality of amplifying elements that are cascaded, wherein the plurality of amplifying elements include a first amplifying element (element next to LPF1) disposed most downstream of the plurality of amplifying elements, and a second amplifying element (element next to BPF1) disposed upstream of the first amplifying element (column 11, lines 18-43). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the multistage power amplifier of Hagiwara et al. to the first transmission power amplifier on the first surface (100A) of Wieck to enhance performance and improve efficiency of the power amplifier.
	Regarding claim 18, Wieck and Hagiwara et al. disclose the communication device of claim 13 above. In addition, Wieck disclose wherein the radio frequency module further comprising: a common terminal (duplexer 120); a first transmission input terminal (RFT3100 (110)); and a first reception output terminal (IFR3500 (154)), wherein the first transmission power amplifier is configured to amplify a transmission radio frequency signal input through the first transmission input terminal, and output the transmission radio frequency signal after amplification to the common terminal (column 3, line 38 – column 4, line 20), and the first reception low noise amplifier is configured to amplify a reception radio frequency signal that is input through the common terminal, and output the reception radio frequency signal after amplification to the first reception output terminal (column 4, line 21- column 5, line 6).
	Regarding claim 22, Wieck and Hagiwara et al. disclose the communication device of claim 13 above. In addition, Wieck disclose wherein the module board includes a first principal surface (100A) and a second principal surface (100B) on opposite sides of the module board. The combination of Wieck and Hagiwara et al. has the multistage power amplifier (PA1) of Hagiwara et al. adapted to the first transmission power amplifier of Wieck, the first amplifying element is mounted on one of the first principal surface and the second principal surface, and the second amplifying element is also mounted on the one of the first principal surface and the second principal surface (surface 100A in figure 1A of Wieck).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 4 and 16 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 3 and 15, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 3-5, 7, 8, 15-17, 19 and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 4, 5, 11, 12, 14 and 15 of prior U.S. Patent No. 11,349,506. This is a statutory double patenting rejection.
Claims 3 and 4 of the present application are substantially identical to claim 1 of U.S. Patent No. 11,349,506.
Claim 5 of the present application is substantially identical to claim 2 of U.S. Patent No. 11,349,506. 
Claim 7 of the present application is substantially identical to claim 4 of U.S. Patent No. 11,349,506.
Claim 8 of the present application is substantially identical to claim 5 of U.S. Patent No. 11,349,506.
Claims 15 and 16 of the present application are substantially identical to claim 11 of U.S. Patent No. 11,349,506.
Claim 17 of the present application is substantially identical to claim 12 of U.S. Patent No. 11,349,506.
Claim 19 of the present application is substantially identical to claim 14 of U.S. Patent No. 11,349,506.
Claim 20 of the present application is substantially identical to claim 15 of U.S. Patent No. 11,349,506.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 9-13, 18, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-9, 11, 13, 16 and 17 of U.S. Patent No. 11,349,506. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 6-9, 11, 13, 16 and 17 of U.S. Patent No. 11,349,506 anticipate claims 1, 6, 9-13, 18, 21 and 22 of the present application.
Regarding claim 1 of the present application, claim 1 of U.S. Patent No. 11,349,506 anticipate all the claimed limitations including a radio frequency module, comprising: a first transmission power amplifier that includes a plurality of amplifying elements that are cascaded; a first reception low noise amplifier: and a module board on which the first transmission power amplifier and the first reception low noise amplifier are mounted, wherein the plurality of amplifying elements include: a first amplifying element disposed most downstream of the plurality of amplifying elements, and a second amplifying element disposed upstream of the first amplifying element. the module board includes a first principal surface and a second principal surface on opposite sides of the module board, the first amplifying element is mounted on one of the first principal surface and the second principal surface, and the first reception low noise amplifier is mounted on a remaining one of the first principal surface and the second principal surface.
Regarding claim 6 of the present application, claim 3 of U.S. Patent No. 11,349,506 anticipate all the claimed limitations including a common terminal; a first transmission input terminal; and a first reception output terminal, wherein the first transmission power amplifier is configured to amplify a transmission radio frequency signal input through the first transmission input terminal, and output the transmission radio frequency signal after amplification to the common terminal, and the first reception low noise amplifier is configured to amplify a reception radio frequency signal that is input through the common terminal, and output the reception radio frequency signal after amplification to the first reception output terminal.
Regarding claim 9 of the present application, claim 6 of U.S. Patent No. 11,349,506 anticipate all the claimed limitations including wherein the transmission radio frequency signal is in transmission band of a first communication band, the reception radio frequency signal is in a reception band of the first communication band, and the reception band of the first communication band includes (i) at least one of frequencies of harmonics of the transmission radio frequency signal, (ii) at least one of frequencies of intermodulation distortion resulting from amplification of the transmission radio frequency signal by the first transmission power amplifier and another radio frequency signal, or (iii) the at least one of the frequencies of the harmonics and the at least one of the frequencies of the intermodulation distortion.
Regarding claim 10 of the present application, claim 7 of U.S. Patent No. 11,349,506 anticipate all the claimed limitations including wherein the transmission radio frequency signal is in a transmission band of a first communication band, the reception radio frequency signal is in a reception band of a second communication band different from the first communication band, the radio frequency module further comprises: a second transmission input terminal; a second reception output terminal; a second transmission power amplifier configured to amplify another transmission radio frequency signal in the second communication band input through the second transmission input terminal, and output the another transmission radio frequency signal after amplification to the common terminal; and a second reception low noise amplifier configured to amplify another reception radio frequency signal in the first communication band input through the common terminal, and output the another reception radio frequency signal after amplification to the second reception output terminal, and the reception band of the second communication band includes (i) at least one of frequencies of harmonics of the transmission radio frequency signal, (ii) at least one of frequencies of intermodulation distortion resulting from amplification of the transmission radio frequency signal by the first transmission power amplifier and another radio frequency signal, or (iii) the at least one of the frequencies of the harmonics and the at least one of the frequencies of the intermodulation distortion.
Regarding claim 11 of the present application, claim 8 of U.S. Patent No. 11,349,506 anticipate all the claimed limitations including wherein the module board includes a first principal surface and a second principal surface on opposite sides of the module board, the first amplifying element is mounted on one of the first principal surface and the second principal surface, and the second amplifying element is also mounted on the one of the first principal surface and the second principal surface.
Regarding claim 12 of the present application, claim 9 of U.S. Patent No. 11,349,506 anticipate all the claimed limitations including a radio frequency module, comprising: a first transmission power amplifier that includes a plurality of amplifying elements that are cascaded; a first reception low noise amplifier; and a module board on which the first transmission power amplifier and the first reception low noise amplifier are mounted, wherein the plurality of amplifying elements include: a first amplifying element disposed most downstream of the plurality of amplifying elements, and a second amplifying element disposed upstream of the first amplifying element, the module board includes a first principal surface and a second principal surface on opposite sides of the module board, the first amplifying element is mounted on one of the first principal surface and the second principal surface, and the second amplifying element is mounted on a remaining one of the first principal surface and the second principal surface.
Regarding claim 13 of the present application, claim 11 of U.S. Patent No. 11,349,506 anticipate all the claimed limitations including a communication device, comprising: a radio frequency (RF) signal processing circuit configured to process radio frequency signals transmitted and received by an antenna; and a radio frequency module configured to transfer the radio frequency signals between the antenna and the RF signal processing circuit, wherein the radio frequency module includes: a first transmission power amplifier that includes a plurality of amplifying elements that are cascaded, a first reception low noise amplifier, and a module board on which the first transmission power amplifier and the first reception low noise amplifier are mounted, the plurality of amplifying elements include: a first amplifying element disposed most downstream of the plurality of amplifying elements, and a second amplifying element disposed upstream of the first amplifying element, the module board includes a first principal surface and a second principal surface on opposite sides of the module board, the first amplifying element is mounted on one of the first principal surface and the second principal surface, and the first reception low noise amplifier is mounted on a remaining one of the first principal surface and the second principal surface.
Regarding claim 18 of the present application, claim 13 of U.S. Patent No. 11,349,506 anticipate all the claimed limitations including wherein the radio frequency module further comprises: a common terminal; a first transmission input terminal; and a first reception output terminal, the first transmission power amplifier is configured to amplify a transmission radio frequency signal input through the first transmission input terminal, and output the transmission radio frequency signal after amplification to the common terminal, and the first reception low noise amplifier is configured to amplify a reception radio frequency signal that is input through the common terminal, and output the reception radio frequency signal after amplification to the first reception output terminal.
Regarding claim 19 of the present application, claim 14 of U.S. Patent No. 11,349,506 anticipate all the claimed limitations including wherein in a plan view of the module board, a conductive member is physically disposed between the first amplifying element and the first reception low noise amplifier, and the conductive member is one of: a first switch configured to switch between conduction and non-conduction between the common terminal and the first transmission power amplifier; a second switch configured to switch between conduction and non-conduction between the common terminal and the first reception low noise amplifier; a transmission filter disposed on a transmission path that connects the common terminal and the first transmission power amplifier; a reception filter disposed on a reception path that connects the common terminal and the first reception low noise amplifier; a multiplexer disposed between the common terminal and the transmission filter and between the common terminal and the reception filter; a metal chip; a chip capacitor; and a control circuit configured to generate at least one of a control signal to adjust a gain of the first transmission power amplifier and a gain of the first reception low noise amplifier or a control signal to control the first switch and the second switch.
Regarding claim 20 of the present application, claim 15 of U.S. Patent No. 11,349,506 anticipate all the claimed limitations including wherein in a plan view of the module board, a conductive member is physically disposed between the first amplifying element and the first reception low noise amplifier, and the module board includes a ground pattern and the conductive member includes an electrode connected to the ground pattern.
Regarding claim 21 of the present application, claim 16 of U.S. Patent No. 11,349,506 anticipate all the claimed limitations including wherein the transmission radio frequency signal is in transmission band of a first communication band, the reception radio frequency signal is in a reception band of the first communication band, and the reception band of the first communication band includes (i) at least one of frequencies of harmonics of the transmission radio frequency signal, (ii) at least one of frequencies of intermodulation distortion resulting from amplification of the transmission radio frequency signal by the first transmission power amplifier and another radio frequency signal, or (iii) the at least one of the frequencies of the harmonics and the at least one of the frequencies of the intermodulation distortion.
Regarding claim 22 of the present application, claim 17 of U.S. Patent No. 11,349,506 anticipate all the claimed limitations including wherein the module board includes a first principal surface and a second principal surface on opposite sides of the module board, the first amplifying element is mounted on one of the first principal surface and the second principal surface, and the second amplifying element is also mounted on the one of the first principal surface and the second principal surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arai et al. (US 6,741,125 B2) disclose a high frequency power and wireless communication module wherein the high frequency power is a multistage amplifier to control output power and improving efficiency thereof at a low output.
Hikita et al. (US 6,766,149 B2) teach a mobile radio terminal, a single antenna is shared between transmission and reception through an antenna duplexer so as to transmit and receive transmission/reception signals adapted to a mobile communication system.
Rajendran et al. (US 8,483,627 B2) disclose devices and systems for full integration of RF front end module including a low noise amplifier and a power amplifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645